Citation Nr: 0214269	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  94-13 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD);and if so, entitlement to service 
connection for PTSD.  

(The issue of an increased rating higher than 10 percent for 
the service-connected acne dorsalis will be the subject of a 
later decision of the Board.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from May 1965 to May 1967.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in October 1995.  

The record indicates the veteran canceled his hearing 
scheduled in May 2000 before a Member of the Board.  

The Board remanded the case to the RO for additional 
development of the record in July 2000.  

As a preliminary matter, regardless of the RO's action, the 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim of service 
connection for PTSD and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  

Only where the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claim of service connection.  Barnett; Hickson 
v. West, 11 Vet. App. 374, 377 (1998).  

The Board is undertaking additional development on the issue 
of an increased for the service-connected acne dorsalis, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  

After providing the notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing the issue of an increased rating for the 
service-connected acne dorsalis.  

In correspondence received in October 1997, the veteran 
raised the issue of service connection for an ear disorder, 
to include ringing of the ears.  In October 2002, the veteran 
again raised the issues of ringing in his ears and hearing 
loss.  As those issues have not been fully developed for 
appellate review, they are referred to the RO for such 
further development as may be necessary.  



FINDINGS OF FACT

1.  In a rating decision in May 1990, the RO denied the 
original claim of service connection for PTSD.  He was 
notified of this action, but did not enter a timely appeal.  

2.  Some of the evidence received since the 1990 RO denial of 
service connection for PTSD has not previously been 
submitted, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran's claimed stressor of being exposed to 
shelling in the Republic of Vietnam is supported by credible 
evidence.  

4.  The veteran is shown to have a clear diagnosis of PTSD 
that as likely as not is  related to a demonstrated stressor.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final May 1990 rating decision to reopen the claim of service 
connection for PTSD.  38 U.S.C.A. §§  5108, 7105, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.156, 20.1103 (2002).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active wartime service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (effective prior to and as of Mar. 7, 
1997).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
hereinbelow.  

In this case, the veteran has been informed of the 
information necessary to substantiate his claim via the 
Statement of the Case, the Supplemental Statements of the 
Case and the earlier remand by the Board.  

With respect to the previously disallowed claim, it was noted 
in the VCAA that, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
See 38 U.S.C.A. § 5103A(f) (West Supp. 2002).  

It is the Board's opinion that the recent change to the law 
has not modified the requirement that a previously denied 
claim may not be reopened and readjudicated unless, and 
until, there has been a finding that new and material 
evidence has been submitted.  

If it is determined that new and material evidence has been 
presented, the claim will be reopened, and any required 
development would be undertaken in accordance with the VCAA.  
See, e.g., Elkins v. West, 12 Vet. App. 209 (1999).  


II.  Factual Background 

A careful review of service medical records shows that, at 
the time of the veteran's induction examination in May 1965 
and at separation in April 1967, he was noted to have normal 
neurological and psychiatric systems.  

The veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was that of a radio teletype 
operator.  The veteran was awarded the National Defense 
Service Medal, the Vietnam Service Medal, and the Vietnam 
Campaign Medal.  

The VA clinical records in September 1981 show a diagnosis of 
PTSD, delayed.  

In a VA psychiatric evaluation in March 1982, the veteran 
described the following stressors that he experienced in the 
Republic of Vietnam:  Being shelled as the worst experience; 
being separated from a convoy and seeing a truck blown up by 
a land mine and the driver killed (Operation El Paso); seeing 
another soldier commit suicide; and having other soldiers 
being shot beside you on "search and destroy" missions.  
The diagnosis was that of PTSD, delayed.  

Based on the evidence shown hereinabove, in April 1982, the 
RO denied the veteran's original claim of service connection 
for PTSD on the basis that the criteria in the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (3th ed.) (DSM), pertaining to a diagnosis of 
PTSD had not been demonstrated.  

The evidence received subsequent to the April 1982 RO rating 
decision includes the veteran's service department records, 
showing the veteran's assignments in the Republic of Vietnam; 
and a January 1990 report of VA psychiatric evaluation, 
indicating that the veteran met the DSM criteria for a 
diagnosis of PTSD.  

Based on the evidence shown hereinabove, in May 1990, the RO 
denied the veteran's claim of service connection for PTSD 
based upon the absence of a verifiable stressor.  

The evidence received subsequent to the May 1990 RO rating 
decision includes a February 1992 psychiatric evaluation 
showing the Axis I diagnoses of dysthymia (depressive 
neurosis), secondary type, early onset; major depression; and 
PTSD, and a statement by the veteran, describing another 
stressor in the Republic of Vietnam when a child holding a 
grenade was killed (Operation Attleboro).  

In September 1993, the RO reopened the veteran's claim, but 
denied the claim of service connection for PTSD based upon 
the absence of a verifiable stressor.  

The testimony of the veteran at a hearing in October 1995 was 
to the effect that his duties in Vietnam included those of 
guard duty, guarding the perimeter, and as a radio operator 
and doing teletypes while in base camp.  The veteran 
testified that, most of the time while out in the field and 
on patrols, he carried the radio with the big whip antenna.  
He also reported participation in Operations El Paso, 
Attleboro, Abilene, and another that he could not recall.  

During his testimony, the veteran described another stressor 
in Vietnam where they had several mortar attacks, and a tree 
uprooted and broke.  The tree trapped the veteran on his 
stomach; as he lay there, the veteran was approached by two 
Vietcong and he shot them with a pistol.  

A report received in August 1997 from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) provides the 
history of the 121st Signal Battalion in Vietnam, noting 
numerous combat activities to include participation in 
Operations Birmingham and Attleboro.  The extracts of Combat 
Operation After Action Reports (COAAR's) noted enemy attacks 
and mining and booby trap incidents.  

The veteran was afforded a VA psychiatric examination in May 
1998 when he reported that he had been attached to the First 
Infantry Division as a radio man in search and destroy 
missions in the Republic of Vietnam.  The Axis I diagnosis 
included that of PTSD.  

The non-VA medical records dated in May 2000 included an 
assessment of PTSD by history.  

A letter received from the veteran's treating physician in 
June 2000 notes episodes of the veteran's explosive anger 
that could very well stem from his PTSD and major depression.  

The VA outpatient treatment records dated in December 2001 
indicated that the veteran reported experiencing occasional 
flashbacks from the Republic of Vietnam.  


III.  Legal Analysis:  Whether New and Material Evidence has 
been
Submitted to Reopen the Claim for Service Connection for PTSD

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  

The question now presented is whether new and material 
evidence has been submitted since the RO's adverse 1990 
decision, denying service connection for claimed PTSD, to 
permit reopening of the claim.  See Evans v. Brown, 
9 Vet. App. 273, 282-83 (1993); Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim.  

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

There is no requirement, however, that such evidence, when 
viewed in the context of all of the evidence, both new and 
old, create a reasonable possibility that the outcome of the 
case on the merits would be changed.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1990 RO rating decision, there was no evidence 
of a verifiable stressor; nor did the evidence show that the 
veteran had been engaged in combat with the enemy.  

The evidence added to the record after the 1990 rating 
decision by the RO consists of the veteran's testimony that 
he participated in four military operations, and a history of 
the veteran's assigned battalion that denotes combat 
activities.  

The evidence added to the record does provide a more complete 
picture of the circumstances surrounding the nature of the 
veteran's experiences in the Republic of Vietnam.  It is the 
Board's opinion that this evidence must be considered to 
fairly evaluate the merits of the claim.  See, e.g., Hodge, 
supra.  

Hence, the evidence is "new and material," and the 
veteran's claim was correctly reopened by the RO.  


IV.  Legal Analysis:  Service Connection for PTSD

As a preliminary matter, the Board notes that it may proceed 
to the merits of the claim without further development.  The 
record contains sufficient information and opinions to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
 
The veteran's representative has had an opportunity to 
present argument to the Board subsequent to the adoption of 
the VCAA and its implementing regulations. In view of the 
allowance of the veteran's claim, he is not prejudiced by the 
Board's consideration of his appeal under the new law and 
implementing regulations.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The provisions of 38 C.F.R. § 3.304(f) govern service 
connection for PTSD.  This regulation was revised effective 
on March 7, 1997.  See 64 Fed. Reg. 32807 (June 18, 1999).  
When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Under the former version of the regulation, in effect prior 
to March 7, 1997, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  

Under the current (revised) version of 38 C.F.R. § 3.304(f), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

Under both versions of 38 C.F.R. § 3.304(f), if the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, then in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 U.S.C.A. § 1154(b) (West 1991).  

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  

Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

In this case, the service personnel records show that the 
veteran served in Vietnam from December 1965 to December 
1966.  

These records also show that he was awarded the National 
Defense Service Medal, the Vietnam Service Medal and the 
Vietnam Campaign Medal.  These awards do not denote the 
veteran's individual participation in combat.  

The VA medical reports of the veteran's outpatient treatment 
and his evaluations in March 1982 and January 1990 clearly 
show that the veteran has a diagnosis of PTSD.  

As to a medical opinion on nexus, the March 1982 diagnosis of 
PTSD was made following a VA physician's notation of "being 
shelled was the worst experience" and other stressors, as 
reported by the veteran.  

In addition, the report of VA psychiatric evaluation in 
January 1990 found that the veteran's diagnosis of PTSD  met 
the "DSM criteria."  For purposes of establishing a link 
between current symptoms and an in-service stressor, it is 
the Board's opinion that the evidence of record tends to show 
a causal nexus.  See, e.g., Hodges v. West, 13 Vet. App. 287, 
as amended (2000).  

Likewise, the veteran's statements and testimony as to his 
being exposed to shelling while participating in theatres of 
combat in Operations Abilene and El Paso are as likely as not 
corroborated by the unit history of the 121st Signal 
Battalion, provided by USASCRUR.  Although some of his 
reported stressors are not corroborated, the Board finds that 
the unit histories satisfy the requirements of the 
regulation.  

Having found sufficient evidence in the record to satisfy the 
requirements of 38 C.F.R. § 3.304(f), the Board finds the 
evidence to be in relative equipoise with respect to the 
reopened claim of service connection.  By extending the 
benefit of the doubt to the veteran, service connection for 
PTSD is warranted in this case.  38 U.S.C.A. § 5107.  



ORDER

New and material evidence having been submitted to reopen the 
claim, service connection for PTSD is granted.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

